MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Jan 13 2017, 9:14 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David Wemhoff                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ricky Snelling,                                          January 13, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         25A05-1607-CR-1707
        v.                                               Appeal from the Fulton Circuit
                                                         Court
State of Indiana,                                        The Honorable A. Christopher
Appellee-Plaintiff.                                      Lee, Judge
                                                         Trial Court Cause No.
                                                         25C01-1109-FC-611



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 25A05-1607-CR-1707 | January 13, 2017     Page 1 of 5
                                             Case Summary
[1]   Ricky Snelling appeals the trial court’s calculation of credit time in his

      probation revocation case. We affirm.


                                                     Issue
[2]   Snelling raises one issue, which we restate as whether the trial court properly

      calculated his credit time.


                                                     Facts
[3]   In September 2011, the State charged Snelling with Class C felony criminal

      recklessness, Class D felony criminal recklessness, and Class D felony battery.

      Snelling pled guilty to Class D felony criminal recklessness and Class D felony

      battery. On September 16, 2013, the trial court sentenced Snelling to “3 years

      suspended and to be served on probation for a period of 2 years” for the

      criminal recklessness conviction and “3 years to the Indiana Department of

      Corrections with 2 years suspended leaving 1 year executed which shall be

      served on the electronic monitoring home detention program” with two years

      of probation for the battery conviction. Appellant’s App. Vol. II pp. 211-12.

      The trial court ordered that the sentences be served concurrently but

      consecutive to Snelling’s sentence in another action.


[4]   In March and May 2015, the State filed petitions to revoke Snelling’s probation.

      The State alleged that he tested positive for marijuana, that marijuana and a

      handgun were located in his home during a home visit, that he was discharged

      unsuccessfully from substance abuse treatment, and that he had been charged
      Court of Appeals of Indiana | Memorandum Decision 25A05-1607-CR-1707 | January 13, 2017   Page 2 of 5
      with multiple crimes in Fulton and Kosciusko Counties. Snelling admitted that

      he had tested positive for marijuana, that marijuana and a handgun were found

      in his home, that he had been charged with Class B misdemeanor possession of

      marijuana, and that he had also been charged with possession of a controlled

      substance, possession of marijuana, possession of paraphernalia, and operating

      a vehicle while intoxicated. The trial court found that Snelling had violated his

      probation. The trial court imposed the two years of Snelling’s previously

      suspended sentence with 275 days of credit for accrued time and 275 days of

      good time credit. Snelling now appeals.


                                                  Analysis
[5]   Snelling argues that the trial court erred when it calculated his credit time.

      “Because credit time is a matter of statutory right, trial courts do not have

      discretion in awarding or denying such credit.” Harding v. State, 27 N.E.3d 330,

      331-32 (Ind. Ct. App. 2015). The burden is on the appellant to show the trial

      court erred. Id. at 332.


[6]   According to Snelling, the trial court should have given him credit for his time

      served on home detention. In support of his argument, Snelling cites to Indiana

      Code Section 35-38-2.5-5, which provides, in part:


                       (e)     A person confined on home detention as a
                               condition of probation receives one (1) day of
                               accrued time for each day the person is confined on
                               home detention.




      Court of Appeals of Indiana | Memorandum Decision 25A05-1607-CR-1707 | January 13, 2017   Page 3 of 5
                        (f)      In addition to accrued time under subsection (e), a
                                 person confined on home detention as a condition
                                 of probation is entitled to earn good time credit
                                 under IC 35-50-6-3 or IC 35-50-6-3.1.


      However, the State properly points out that Indiana Code Section 35-38-2.5-5

      applies to home detention as a condition of probation and that Snelling was not

      on home detention as a condition of probation.1


[7]   The trial court here ordered Snelling to serve three years, ordered one year of

      the executed sentence to be served in home detention, suspended two years,

      and ordered two years of probation. Snelling, consequently, served his

      executed sentence on home detention. Snelling began serving two years of

      probation after serving his executed sentence on home detention. He had

      already received credit for his home detention prior to the start of his two-year

      probationary period. When the trial court revoked his probation, it ordered

      Snelling to serve the two years of his previously-suspended sentence, not his

      entire three-year sentence. The trial court then gave Snelling credit for 275 days




      1
       In his reply brief, Snelling argues that the State’s argument conflicts with Indiana Code Section 35-38-2.6-
      4.5, which provides: “If a court places a person on home detention as part of a community corrections
      program, the placement must comply with all applicable provisions in IC 35-38-2.5.” We rejected a similar
      argument in Perry v. State, 25 N.E.3d 771, 772 (Ind. Ct. App. 2015), trans. denied, where we held:
                        Indiana Code Section 35-38-2.5-5 is entitled “Home detention as
                        condition of probation” and therefore on its face is inapplicable to home
                        detention as a direct placement in community corrections. This
                        conclusion is further supported by the fact that Indiana Code Section 35-
                        38-2.5-5 contains credit-time provisions that relate specifically to home
                        detention as a condition of probation and that Indiana Code Section 35-
                        38-2.6-6 contains credit-time provisions that relate specifically to home
                        detention as a direct placement in community corrections.

      Court of Appeals of Indiana | Memorandum Decision 25A05-1607-CR-1707 | January 13, 2017             Page 4 of 5
      of accrued time and 275 days of good time credit for other time that he was

      incarcerated after the probation revocation was filed. Snelling is essentially

      asking for double credit time on the home detention, which we cannot provide.


                                                Conclusion
[8]   The trial court’s order regarding credit time was proper. We affirm.


[9]   Affirmed.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 25A05-1607-CR-1707 | January 13, 2017   Page 5 of 5